                                           Case 4:20-cv-07623-PJH Document 9 Filed 02/26/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                Case No. 20-cv-07623-PJH
                                                      Plaintiff,
                                   8
                                                                                       ORDER OF SERVICE
                                                v.
                                   9

                                  10     SONOMA COUNTY DETENTION
                                         FACILITY'S ADMINISTRATION, et al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The court screened the original complaint and found that plaintiff had

                                  15   stated an excessive force claim against defendants Marlowe and Tamayo but dismissed

                                  16   the remaining claims and defendants with leave to amend. Plaintiff was informed that he

                                  17   could file an amended complaint to present additional allegations or he could continue

                                  18   solely on the excessive force claim against defendants Marlowe and Tamayo. The time

                                  19   to amend had passed and plaintiff has not filed an amended complaint.

                                  20                                         CONCLUSION

                                  21         1. All claims and defendants are dismissed with prejudice except the excessive

                                  22   force claim against defendants Marlowe and Tamayo as discussed in the court’s prior

                                  23   order (Docket No. 8). The clerk shall issue a summons and the United States Marshal

                                  24   shall serve, without prepayment of fees, copies of the complaint with attachments and

                                  25   copies of this order on Sonoma County Sheriff Deputy A. Marlowe #2495 and Deputy

                                  26   Tamayo at the Sonoma County Main Adult Detention Facility.

                                  27         2. In order to expedite the resolution of this case, the court orders as follows:

                                  28                 a. No later than sixty days from the date of service, defendants shall file a
                                           Case 4:20-cv-07623-PJH Document 9 Filed 02/26/21 Page 2 of 4




                                   1   motion for summary judgment or other dispositive motion. The motion shall be supported

                                   2   by adequate factual documentation and shall conform in all respects to Federal Rule of

                                   3   Civil Procedure 56, and shall include as exhibits all records and incident reports

                                   4   stemming from the events at issue. If defendants are of the opinion that this case cannot

                                   5   be resolved by summary judgment, they shall so inform the court prior to the date the

                                   6   summary judgment motion is due. All papers filed with the court shall be promptly served

                                   7   on the plaintiff.

                                   8                   b. At the time the dispositive motion is served, defendants shall also serve,

                                   9   on a separate paper, the appropriate notice or notices required by Rand v. Rowland, 154

                                  10   F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120

                                  11   n. 4 (9th Cir. 2003). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand

                                  12   and Wyatt notices must be given at the time motion for summary judgment or motion to
Northern District of California
 United States District Court




                                  13   dismiss for nonexhaustion is filed, not earlier); Rand at 960 (separate paper requirement).

                                  14                   c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with

                                  15   the court and served upon defendants no later than thirty days from the date the motion

                                  16   was served upon him. Plaintiff must read the attached page headed "NOTICE --

                                  17   WARNING," which is provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-

                                  18   954 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.

                                  19   1988).

                                  20            If defendants file a motion for summary judgment claiming that plaintiff failed to

                                  21   exhaust his available administrative remedies as required by 42 U.S.C. § 1997e(a),

                                  22   plaintiff should take note of the attached page headed "NOTICE -- WARNING

                                  23   (EXHAUSTION)," which is provided to him as required by Wyatt v. Terhune, 315 F.3d

                                  24   1108, 1120 n. 4 (9th Cir. 2003).

                                  25                   d. If defendant wishes to file a reply brief, he shall do so no later than

                                  26   fifteen days after the opposition is served upon her.

                                  27                   e. The motion shall be deemed submitted as of the date the reply brief is

                                  28   due. No hearing will be held on the motion unless the court so orders at a later date.
                                                                                        2
                                           Case 4:20-cv-07623-PJH Document 9 Filed 02/26/21 Page 3 of 4




                                   1

                                   2          3. All communications by plaintiff with the court must be served on defendant, or

                                   3   defendant’s counsel once counsel has been designated, by mailing a true copy of the

                                   4   document to defendants or defendants' counsel.

                                   5          4. Discovery may be taken in accordance with the Federal Rules of Civil

                                   6   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or

                                   7   Local Rule 16 is required before the parties may conduct discovery.

                                   8          5. It is plaintiff's responsibility to prosecute this case. Plaintiff must keep the court

                                   9   informed of any change of address by filing a separate paper with the clerk headed

                                  10   “Notice of Change of Address.” He also must comply with the court's orders in a timely

                                  11   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                  12   pursuant to Federal Rule of Civil Procedure 41(b).
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: February 26, 2021

                                  15

                                  16                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  17                                                             United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
                                           Case 4:20-cv-07623-PJH Document 9 Filed 02/26/21 Page 4 of 4




                                   1
                                                            NOTICE -- WARNING (SUMMARY JUDGMENT)
                                   2
                                              If defendants move for summary judgment, they are seeking to have your case
                                   3
                                       dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil
                                   4
                                       Procedure will, if granted, end your case.
                                   5
                                              Rule 56 tells you what you must do in order to oppose a motion for summary
                                   6
                                       judgment. Generally, summary judgment must be granted when there is no genuine issue
                                   7
                                       of material fact--that is, if there is no real dispute about any fact that would affect the
                                   8
                                       result of your case, the party who asked for summary judgment is entitled to judgment as
                                   9
                                       a matter of law, which will end your case. When a party you are suing makes a motion
                                  10
                                       for summary judgment that is properly supported by declarations (or other sworn
                                  11
                                       testimony), you cannot simply rely on what your complaint says. Instead, you must set
                                  12
Northern District of California




                                       out specific facts in declarations, depositions, answers to interrogatories, or authenticated
 United States District Court




                                  13
                                       documents, as provided in Rule 56(e), that contradict the facts shown in the defendant’s
                                  14
                                       declarations and documents and show that there is a genuine issue of material fact for
                                  15
                                       trial. If you do not submit your own evidence in opposition, summary judgment, if
                                  16
                                       appropriate, may be entered against you. If summary judgment is granted, your case will
                                  17
                                       be dismissed and there will be no trial.
                                  18
                                                                  NOTICE -- WARNING (EXHAUSTION)
                                  19
                                              If defendants file a motion for summary judgment for failure to exhaust, they are
                                  20
                                       seeking to have your case dismissed. If the motion is granted it will end your case.
                                  21
                                              You have the right to present any evidence you may have which tends to show
                                  22
                                       that you did exhaust your administrative remedies. Such evidence may be in the form of
                                  23
                                       declarations (statements signed under penalty of perjury) or authenticated documents,
                                  24
                                       that is, documents accompanied by a declaration showing where they came from and
                                  25
                                       why they are authentic, or other sworn papers, such as answers to interrogatories or
                                  26
                                       depositions. If defendants file a motion for summary judgment for failure to exhaust and it
                                  27
                                       is granted, your case will be dismissed and there will be no trial.
                                  28
                                                                                      4
